Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7,8,14,15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcom Incorporated (“CSI Enhancement for MU-MIMO Support", 3GPP TSG RAN WG1 Meeting #97, R1-1907288, Agenda: 7.2.8.1,Qualcomm Incorporated, May 13-17, 2019, 15 pages)(see IDS) in view of Wang et al (US 20160065279).
With regards to claim 1, Qualcom Incorporated discloses a method, comprising:
 	determining a precoding matrix indicator by a user equipment ( see Section 3.2: Basis sufficiency indicator , "To solve this issue, a basis sufficiency indication can be reported in UCI part 1 for the network to identify that the value of p and/or B are insufficient to provide a solid PMI."), comprising: 
determining an intermediate set of vectors from a frequency-domain codebook; (see Section 3.1,  FD basis report, "In the two-stage FD basis report, a first stage uses an intermediate set to capture the commonality among the FD basis selection across layers, then the bitwidth in layer-specific FD bases report in the second stage can be reduced.");
forming a subset of the intermediate set of vectors; (see Section 3.3, Other UCI parameters, "The second stage comprises reporting FD bases for each layer based on the intermediate set in the first stage. There are two open issues: 1) bitmap or
combinatorial indicator, and 2) selecting M, basis from the N;' basis or
selecting M,-1 basis from the N;'-1 basis with one additional fixed FD
basis.", It is noted that the layer specific basis vectors are a subset of the
intermediate set in the first stage.);
 mapping the subset of vectors to a combinatorial indicator (see Section
3.1.3, Discussion on the layer-specific FD basis report in the second stage, "…Regarding the first issue, - - - -combinatorial indicator requires a
mapping of { n3(0), n3(0), - - - -} FD bases to a codepoint of the
combination indicator."); and
forming the precoding matrix indicator at least from the combinatorial indicator; (See Section 3.1, FD basis report, "Proposal 4: Support two-stage FD basis report for Rel-16 Type  II codebook with FD compression, [...]."; 
Qualcom Incorporated discloses all of the subject matter discussed above, except for explicitly teaching and sending by the user equipment the precoding matrix indicator toward a wireless network.
However, Wang et al discloses in fig. 3, determining, based on the first reference signal set, one or more intermediate matrices, and reporting, to the base station, a first index used to indicate the intermediate matrix; receiving a second reference signal set sent by 
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Qualcom Incorporated as taught by Wang et al and include sending by the user equipment the precoding matrix indicator toward a wireless network.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Qualcom Incorporated as taught by Wang et al and include sending by the user equipment the precoding matrix indicator toward a wireless network with a reasonable expectation of success, thusimprove transmission performance of an active antenna system (see Wang et al, [0006]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

With regards to claim 7, the combination of Qualcom Incorporated and Wang et al discloses the method of claim 1, further comprising receiving by the user equipment and from the wireless network data that has had one or more codebook elements applied to the data based on the sent precoding matrix indicator (see Wang et al fig.4, steps 606, sent a vector s of a signal and 607, perform data detection).

With regards to claim 8, the combination of Qualcom Incorporated and Wang et al discloses an apparatus, comprising: one or more processors (fig. 7, block 1400, processor); and
The memory 1500 further stores an instruction that enables the processor 1400 to perform the following operation) including computer program code,
wherein the one or more memories and the computer program code are configured, with the one or more processors ( see [0383] When the functions are implemented in the form of a software functional unit and sold or used as an independent product, the functions may be stored in a computer-readable storage medium), to cause the apparatus to: determine a precoding matrix indicator by a user equipment, comprising:
determining an intermediate set of vectors from a frequency-domain codebook; forming a subset of the intermediate set of vectors;
 mapping the subset of vectors to a combinatorial indicator; and 
forming the precoding matrix indicator at least from the combinatorial indicator; and
send by the user equipment the precoding matrix indicator toward a wireless network.(the rest of claim 8, recites similar limitations as in claim 1 above. Claim 8 is rejected similarly as in claim 1 above, see rejection above)

With regards to claim 14, the combination of Qualcom Incorporated and Wang et al discloses the apparatus of claim 8, wherein the one or more memories and the computer program code are further configured, with the one or more processors, to cause the apparatus (shown Wang et al in fig. 7, blocks 1400, 1500, [0383], The computer software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform all or some of the steps of the methods described in the embodiments of the present invention)  to: receive by the user equipment and from the wireless network data that has had one or more codebook elements applied to the data based on the sent precoding matrix indicator (see Wang et al fig.4, steps 606, sent a vector s of a signal and 607, perform data detection).

With regards to claim 15, the combination of Qualcom Incorporated and Wang et al discloses an apparatus (shown in Wang et al fig. 7, 1000) comprising: 
one or more processors( block 1400 processor) ; and one or more memories(1500 memory) including computer program code, wherein the one or more memories and the computer program code are configured, with the one or more processors, to cause the apparatus to ([0383] When the functions are implemented in the form of a software functional unit and sold or used as an independent product, the functions may be stored in a computer-readable storage medium): receive, at a base station ( see Wang et al fig. 4, UE communicating with eNB), a precoding matrix indicator from a user equipment, the precoding matrix indicator comprising a combinatorial indicator that maps to a subset of vectors from a frequency-domain codebook; and determine, using at least the received precoding matrix indicator, information from at least the frequency-domain codebook to apply to data for transmission toward the user equipment.(the rest of claim 15, recites similar limitations as in claim 1 above. Claim 15 is rejected similarly as in claim 1 above, see rejection above)

claim 21, the combination of Qualcom Incorporated and Wang et al discloses a computer program product comprising a computer-readable storage medium bearing computer program code embodied therein for use with a computer, the computer program code ( see Wang et al, [0383], The computer software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform all or some of the steps of the methods described in the embodiments of the present invention) comprising:
code for determining a precoding matrix indicator by a user equipment, comprising:
determining an intermediate set of vectors from a frequency-domain codebook;
forming a subset of the intermediate set of vectors; mapping the subset of vectors to a combinatorial indicator; and forming the precoding matrix indicator at least from the combinatorial indicator; and code for sending by the user equipment the precoding matrix indicator toward a wireless network.(the rest of claim 21, recites similar limitations as in claim 1 above. Claim 21 is rejected similarly as in claim 1 above, see rejection above)

NOTE: Claim 21 recites “A computer program product comprising a computer-readable storage medium- - -“
NO 101 rejection
See specification paragraph [00118].
The last line in paragraph says that - - -A computer-readable storage medium does not comprise propagating signals.

Allowable Subject Matter
4.	Claims 2-6, 9-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts cited alone or in combination provides the motivation to teach - - -determining the intermediate set of vectors comprises: selecting the intermediate set of vectors based on an initial value- - - as recited in claim 2 and other claims listed objected above.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (US 20160315746).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 13, 2021